Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

  155397 (51)                                                                                                Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  ESTATE OF TYLER JACOB MAKI, by his                                                                  Elizabeth T. Clement,
  Plenary Guardian MICHAEL PAUL MAKI,                                                                                  Justices
              Plaintiff-Appellant,
  v                                                                  SC: 155397
                                                                     COA: 328704
                                                                     Oakland CC: 2015-146436-NM
  VICTOR COEN, SOMMERS SCHWARTZ, PC,
  PHOEBE J. MOORE, PHOEBE J. MOORE,
  PC, and JOHN C. BURNS,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 3,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
         t0209
                                                                                Clerk